DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2018, 11/13/2019, 01/22/2020 and 05/15/2020 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a soft magnetic alloy, comprising nanocrystal parts and amorphous parts, wherein the nanocrystal parts comprise αFe(-Si) as a main component, and comprise at least one of elements selected from B, P, C, Ti, Zr, Hf, Nb, Ta, Mo, V, W, Cr, Al, Mn, Zn, and Cu as a sub-component; when a total content ratio of the sub-component in the nanocrystal parts is set as α (at %), and a total content ratio of the sub-component of the nanocrystal parts included in the amorphous parts is set as β (at %), 0.01 ≤ (α/β) ≤ 0.40; and a crystallinity degree is 5% or more and 70% or less; the soft magnetic alloy is represented by a composition formula FeaCubM1cSidM2e, in which M1 is at least one of elements selected from Ti, Zr, Hf, Nb, Ta, Mo, V, W, Cr, Al, Mn, and Zn; M2 is at least one of elements selected from B, P, and C; 
a + b + c + d + e = 100 
64.9 ≤ a ≤ 94.5 
0.0 ≤ b ≤ 3.0 
0.0 ≤ c ≤ 15.5 
0.0 ≤ d ≤ 17.5 
2.0 ≤ e ≤ 23.0; 
and at least one of c and d is not 0.
(Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 2, the prior art of record does not teach nor suggest in the claimed combination a soft magnetic alloy, comprising nanocrystal parts and amorphous parts, wherein the nanocrystal parts comprise αFe(-Si) as a main component, and comprise at least one of elements select from B, P, C, Ti, Zr, Hf, Nb, Ta, Mo, V, W, Cr, Al, Mn, Zn, and Cu as a sub-component; when a total content ratio of the sub-component in the nanocrystal parts is set as α (at %), and a total content ratio of the sub-component of the nanocrystal parts included in the amorphous parts is set as β (at %), 0.01 ≤ (α/β) ≤ 0.40; and a crystallinity degree is 5% or more and 70% or less; the soft magnetic alloy is a soft magnetic alloy represented by a composition formula (Fe1-zX1z)aCubM1cSidM2eM3f, wherein X1 is at least one of elements selected from Co and 
a + b + c + d + e + f = 100 
0.00 ≤ z ≤ 0.15 
64.9 ≤ a ≤ 94.5 
0.0 ≤ b ≤ 3.0 
0.0 ≤ c ≤ 15.5 
0.0 ≤ d ≤ 17.5 
2.0 ≤ e ≤ 23.0 
0.0 ≤ f ≤ 3.0; 
and at least one of c and d is not 0.
(Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the prior art of record discloses the claimed magnetic composition such as Nakamura et al. [US 2018/0169759] examples 8 and 10, it is silent as to a total content ratio of the sub-component in the nanocrystal parts is set as α (at%), and a total content ratio of the sub-component of the nanocrystal                         
                            β
                        
                     (at%), 0.01 < (α /β) < 0.40; and a crystallinity degree is 5% or more and 70% or less.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.